DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-17 as originally presented and filed on 07/31/2020.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 03 August 2019 (20190803).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to US Provisional Application number 62/882,518, filed on 03 August 2019 (20190803).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 07/31/2020 submission(s) of Information Disclosure Statement(s) (IDS(s)) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of the claims recite a method of indicating to a rider of a motorcycle when the motorcycle has reached a target lean direction, however the claims fail to recite or provide any indication to the rider.  It may be considered that the device contacting the operating surface of the motorcycle provides the recited indication, however the claims fail to particularly point out and distinctly claim the subject matter of a method of indication.
Claim 12 recites a system for teaching motorcyclists to identify one or more target lean angles however no manner of teaching or identifying is recited. 
Because no actual indication is recited in the body of the claims the claims are indefinite.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  

The omitted steps of claims 12-17 are:  “teaching motorcyclists” and “indicating to a rider that the motorcycle has reached a target lean angle” as recited in the preamble.  It is not seen wherein any “teaching” is provided or any identifying of the lean angles.  See the rejection immediately above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
The claims are interpreted to read on a human organism because claims 1 and 8 require, inter alia, “providing” a device releasably attached to and “maneuvering” a motorcycle in a target lean direction.  The limitations “providing” and “maneuvering” are considered as encompassing a human organism because it is a human that “provides” the 
Claims 12-17 require “when executing turning maneuvers on the motorcycle” which is also considered as encompassing a human.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 20050212254 A1 to HEITNER N et al. (Heitner).

Because the claims are rejected as being indefinite as set forth above the Examiner has given the claims the Broadest Reasonable Interpretation and construed the limitation “indication” to connote the moment and point that the “device” contacts the “operating surface” (e.g. street, pavement, race track) of the motorcycle. 

Regarding claim 1 Heitner teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    712
    322
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    473
    495
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    614
    542
    media_image3.png
    Greyscale

and associated descriptive texts a method of indicating to a rider of a motorcycle 2 when the motorcycle has reached a target lean angle in a target lean direction from a vertical position of the motorcycle in figures 6A-C, comprising: 
providing a device 8 releasably attachable to the motorcycle 2 in a manner effective for the device to contact an operating surface 6 of the motorcycle when the motorcycle has realized the target lean angle in the target lean direction in Fig. 6B and para:
“[0036] FIG. 1 is a rear view layout of the main components of a basic version (Version I) of an apparatus for stabilizing a motorcycle or similar two-wheeled, single tread vehicle during turning maneuvers. The motorcycle frame 2 and rear tire 4 are shown in the vertical position from the road surface 6 for reference; the motorcycle lean angle is zero degrees and the support members 8 are extended at an angle 26 from the frame and not in contact with the road surface. Support members 8 are shown on both sides of the frame, although the support member 8 may be attached on only one side. FIG. 2 shows the same motorcycle from the side with the support member attached at the side of the frame towards the rear. In alternate embodiments (not shown) support members may be attached at the side of the frame towards the front, or towards both the front and rear of the frame. The support member can be attached anywhere along the length of the frame.” (Emphasis added); and 

“[0044] FIG. 6A of the present invention is a rear view of Version I of the Motorcycle Turning Stabilization System (MTTS) with the motorcycle frame 2 and rear tire 4 shown in a left-turning position with the motorcycle lean angle 1 not yet at the greatest lean angle set (adjustable). In FIG. 6B, because the motorcycle lean angle 1 has enabled the contact point 22 to come into contact with the road surface 6 the stability of the motorcycle is assured throughout the turning maneuver. Note that the greatest allowed motorcycle lean angle 1 is preset by the location of the removable hook pin 14 in the bar/rod 10 and tube/cylinder 12 assembly (i.e. the length at the support member) as well as the location of the angle set piece 20 at the angle plate 18 (i.e. the angle of the support member).” (Emphasis added).  

Regarding claim 2 and the limitation the method of claim 1 wherein the providing step includes providing a device 30 having one or more fastener members 18 for releasably attaching the device to the motorcycle 2 via one or more fasteners see Figure 7 above, angle plate 18 and para:
“[0048] FIG. 7 is a view of a motorcycle with the main components of Version II of the Motorcycle Turning Stabilization System (MTTS) comprising one of the more advanced embodiments of the present invention. FIG. 8 illustrates a schematic of this version (for clarity, the motorcycle is not shown in this view). As in FIG. 1, FIG. 7 illustrates the motorcycle frame 2 and rear tire 4 in the vertical position from the road surface 6 for reference; the motorcycle lean angle 1 is zero degrees. This advanced embodiment of Version II replaces the bar/rod 10 and tube/cylinder 12 assembly in FIGS. 3 and 5 with a hydraulically activated piston cylinder assembly 30 to control the length of the support member 8. Incremental control of the length of the support member is accomplished via a manual controller 38 on the motorcycle handlebars. FIG. 8 illustrates in greater detail that hydraulic oil lines 40 connect the hydraulic piston cylinder assembly 30 to a hydraulic system reservoir 36 and electrical leads 42 from a battery 32 connect to a hydraulic system pump 34. The manual controller 38 is also connected by electrical wiring 44 to the hydraulic system pump 34. One end of the hydraulic piston cylinder 30 assembly is securely attached to the frame of the motorcycle 2. A contact point 22 is firmly attached to the distal end of the hydraulic piston cylinder assembly 30.” (Emphasis added) and 

a deflective member 22 secured to the one or more fastener members via 30, 

“[0049] An embodiment of Version II not shown for clarity in FIGS. 7 and 8 is the provision of an additional or alternative set of hydraulically activated piston/cylinder assemblies for incremental control of the angle 26 between the support member 8 and the motorcycle frame 2. This embodiment would be in lieu of the angle plate 18 and angle set piece 20, and would allow the rider additional control to adjust the motorcycle lean angle while in motion. Versions I and II can be combined with the length controlled manually and angle controlled hydraulically, or vice-versa.”.  

Regarding claim 4 and the limitation the method of claim 1 wherein the target lean angle is a maximum lean angle of the motorcycle see para:
“[0013] Thus the lean angle of the motorcycle as it enters and navigates through a corner is crucial to the tightness of the turning maneuver and whether the corner can be executed without an accident. The maximum lean angle is the maximum angle at which the motorcycle can lean from the vertical without the tires losing traction with the road surface. The maximum lean angle depends on the motorcycle speed, required turning radius, the centrifugal force/weight on each tire, tire material, (i.e., the material's coefficient of friction,) and the contour and coefficient of friction of the road surface. Generally, for safety reasons during normal turning maneuvers, a motorcycle rider will use a lean angle that is significantly less than the maximum lean angle; however, during emergency maneuvers, a tighter turning radius may be required. To achieve the tighter turning radius, the motorcycle rider must set a lean angle closer to the maximum lean angle, without exceeding it.” (Emphasis added).  

Regarding claim 5 and the limitation the method of claim 1 wherein the providing step includes providing a device releasably attachable to the motorcycle in a manner effective for the device to contact an operating surface of the motorcycle when the motorcycle has realized a target lean angle in a second target lean direction and 

“[0038] FIG. 4 shows an alternative support member 8 of fixed length, which is securely attached to the frame of the motorcycle by means of a fixed pin connection that allows the member 8 to rotate at the pin 16 connection to form varying angles 26 of approximately plus/minus 30 degrees from a 45 degree angle from the motorcycle frame 2 (not shown), although such angles are not meant to limit the scope of the invention. An angle plate 18 and angle set piece 20 allows for varying and setting the angle 26 of the support member 8. The angle plate 18 is attached to the motorcycle frame (not shown). As used herein, adjusting the angle of the support member 8 more accurately means adjusting the angle 26 between the support member 8 and the motorcycle frame (as shown in FIGS. 1 and 6C). 
[0046] FIG. 6C illustrates the motorcycle at a greater set lean angle 1 than in FIG. 6B. The lean angle 1 is increased by either decreasing the length of the support member 8 and/or increasing the angle 26 between the lower portion of the motorcycle frame 2 and the support member 8.” .  

	Wherein it is understood that the device is located on both sides of the motorcycle and controls the lean direction is both the left and right directions of travel.

Regarding claim 6 and the limitation the method of claim 1 wherein the providing step includes providing a device releasably attachable to one or more outer surface locations of a motorcycle selected from the group consisting of a motorcycle frame, a footboard, a foot peg, a saddle bag bar, an outer primary 1cover, a derby cover, an engine guard, a saddlebag guard, a heat shield, a toe shift lever, a kickstand, and combinations thereof see para [0036] “The support member can be attached anywhere along the length of the frame.” Which connotes all of the limitations recited because they are “along the length of the frame”.  

Regarding claim 7 and the limitation the method of claim 2 wherein the providing step includes providing a device releasably attachable to one or more outer surface locations of a motorcycle selected from the group consisting of a motorcycle frame, a footboard, a foot peg, a saddle bag bar, an outer primary cover, a derby cover, an engine guard, a saddlebag guard, a heat shield, a toe shift lever, a kickstand, and combinations thereof see para [0036] “The support member can be attached anywhere along the length of the frame.” Which connotes all of the limitations recited because they are “along the length of the frame”.   

Regarding claim 8 and the limitation a method of indicating to a rider of a motorcycle 2 when the motorcycle 2 has reached an operable maximum lean angle 26 in a target lean direction from a vertical position 1 of the motorcycle, comprising: 
providing a device 8 releasably attachable to an outer primary cover of a motorcycle in a manner effective for the device to contact an operating surface of the motorcycle when the motorcycle has realized the operable maximum lean angle in the target lean direction in Figure 6B and 6C, 
the device having one or more fastener members 8/18 for releasably attaching the device to the outer primary cover via one or more fasteners and a deflective member 22 secured to the one or more fastener members, 
wherein the deflective member is spaced apart from the outer primary cover providing a deflection gap of a first distance between the deflective member and the outer primary cover in figure 6B wherein the deflection gap is the length of the support member 8; and 


Regarding claim 9 and the limitation the method of claim 8 wherein the maneuvering step includes maneuvering the motorcycle through turns in the target lean direction at a speed of 20.0 mph or less see at least para:
“[0068] An additional embodiment providing yet additional safety and convenience is that the support members of Version II or III of the present invention can, either by manual controller or automatically by on-board microcomputer, extend and/or rotate further out and down such that the contact points contact the road surface when the motorcycle is in an upright vertical position at low speeds and/or at rest. This will prevent the need for a rider to place his feet on the ground for balancing the motorcycle.” (Emphasis added).  

Regarding claim 10 and the limitation the method of claim 8 wherein the providing step includes providing a device having a deflective member operationally configured to deflect a distance less than the first distance when the deflective member contacts the operating surface see Figure 4, wherein no deflection distance is provided and Figures 6B and 6C wherein a greater distance is provided for.  See also para [0047] below wherein contact point compressibility connotes the claimed “deflection”:
“[0047] An embodiment of the Motorcycle Turning Stabilization System (MTTS) that is not shown for the sake of clarity, is the provision of shock absorbers on the support member 8 consisting of coil springs, liquid/gas damper assemblies or other devices to ease the initial contact of the contact point with the road surface 6, and allow for the contact point 22 to ride more smoothly over contours on the road surface. This embodiment reduces any jarring or bounce of the contact point 22 caused by too harsh of a turning initiative by the rider. If the contact point 22 is made of a material with some compressibility, the contact point 22 may act as a shock absorber.” (Emphasis added).  

Regarding claim 11 and the limitation the method of claim 10 wherein the providing step includes providing a device having a deflective member operationally configured to deflect up to 5.0 degrees see Figures 6BG and 6C which appears to be a deflection of up to 5.0 degrees.  

Regarding claim 12 and the limitation a system for teaching motorcyclists to identify one or more target lean angles in one or more target lean directions from a vertical position of a motorcycle when executing turning maneuvers on the motorcycle see para:
“[0063] The motorcycle lean angle was then set at a more aggressive (greater) lean angle that the rider had less riding experience with. In navigating the same course at the same speeds, the resultant tighter turns were again perfectly executed due to the confidence inspired by the contact point securely on the course surface throughout the turning maneuvers. The rider noted, that though this more aggressive lean angle was not generally used on the streets and highways, just gaining the knowledge and experience that the motorcycle could successfully navigate a corner at that lean angle was reassuring; that if the need arose the rider would now feel comfortable executing a tighter turning maneuver with that greatest motorcycle lean angle preset. If the motorcycle lean angle needed to execute such a tighter turning maneuver was less than the greatest motorcycle lean angle (preset), the extra stability of the contact point would not be required; but if the tighter turning maneuver required a greater lean angle; the rider was confident of leaning the motorcycle to the greatest lean angle to execute the tighter turning maneuver.”, comprising: 

one or more lean angle indication devices 8 in Fig. 6A for a motorcycle 2, each of the one or more lean angle indication devices having a 
(1) one or more fastener members 18 in Fig. 7 operationally configured to releasably attach to the motorcycle 2 via one or more fasteners and a 
(2) deflective member 22 secured to the one or more fastener members via support members 8/30; 

[0038] FIG. 4 shows an alternative support member 8 of fixed length, which is securely attached to the frame of the motorcycle by means of a fixed pin connection that allows the member 8 to rotate at the pin 16 connection to form varying angles 26 of approximately plus/minus 30 degrees from a 45 degree angle from the motorcycle frame 2 (not shown), although such angles are not meant to limit the scope of the invention. An angle plate 18 and angle set piece 20 allows for varying and setting the angle 26 of the support member 8. The angle plate 18 is attached to the motorcycle frame (not shown). As used herein, adjusting the angle of the support member 8 more accurately means adjusting the angle 26 between the support member 8 and the motorcycle frame (as shown in FIGS. 1 and 6C).”

    PNG
    media_image4.png
    369
    442
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    329
    334
    media_image5.png
    Greyscale


Regarding claim 13 and the limitation the system of claim 12 wherein the one or more lean angle indication devices are releasably attachable to one or more outer surface locations of a motorcycle selected from the group consisting of a motorcycle frame, a footboard, a foot peg, a saddlebag bar, an outer primary cover, a derby cover, an engine 

Regarding claim 14 and the limitation the system of claim 12 wherein the one or more lean angle indication devices are releasably attachable to bottom fastener holes of an outer primary cover see figure 7 and para [0036] “The support member can be attached anywhere along the length of the frame.” Which connotes bottom fastener holes of an outer primary cover because the outer primary cover is disposed “along the length of the frame” of the motorcycle.  

Regarding claim 15 and the limitation the system of claim 14 wherein the motorcycle has a contact lean angle in a first target lean direction and the one or more lean angle indication devices include a first lean angle indication device operationally configured to contact the operating surface of the motorcycle in the first target lean direction at a lean angle of the motorcycle ranging from about 1.0 degree to about 3.0 degrees less than the contact lean angle of the motorcycle see Figures 6A-C and para:
“[0045] By adjusting and setting the motorcycle lean angle, the rider can practice and determine the greatest lean angle he or she is comfortable with, and still be assured that the set lean angle is less than the maximum lean angle of the motorcycle. Thus, if the need arises, the rider can confidently employ the SIPDE mantra to quickly execute tight turns to avoid collisions with an oncoming traffic vehicle or prevent an off-road excursion, collision, "highside" or "lowside" crash. The motorcycle rider can, if needed, employ the greatest lean angle set to navigate through a turning maneuver; or more than likely only use the greatest lean angle set as a lean stop for lean angle judgment and confirmation (similar to the knee of 

Regarding claim 16 and the limitation the system of claim 14 wherein the motorcycle has a contact lean angle in a first target lean direction and wherein the one or more lean angle indication devices include 
(1) a first lean angle indication device operationally configured to contact the operating surface of the motorcycle at a lean angle of the motorcycle of about 1.0 degree less than the contact lean angle of the motorcycle in the target lean direction see Figure 6C wherein item 8 being retracted is acting and operating as the first lean angle device operationally configured to contact the surface by the microprocessors or switch and 
(2) at least a second lean angle indication device operationally configured to contact the operating surface of the motorcycle at lean angle 3of the motorcycle of 2.0 degrees or less than the contact lean angle of the motorcycle when the motorcycle is leaning in the target lean direction in Figure 6B wherein item 8 is acting as the second lean angle detection device that was operationally configured by movement to its location via the automatic microcomputer control as explained in for example paras:
“[0024] The present invention comprises a method and apparatus for stabilizing a motorcycle or similar two-wheeled, single tread vehicle during turning maneuvers. The generic term for the present invention is a Motorcycle Turning Stabilization System (MTTS). In one embodiment of the invention, the apparatus includes at least one support member connected laterally and extending outwards from each side of the motorcycle frame, which may contact the road surface during turning maneuvers to stabilize the motorcycle.

[0060] While the invention as described herein has mostly been discussed with respect to motorcycles, it is equally applicable to any two wheeled, single tread vehicle, such as a bicycle. Indeed, the invention is meant to apply to any wheeled vehicle (whether more than or less than two wheels or with multiple treads) where the wheel configuration is such that the vehicle may become unstable during use. For instance, the invention could be applied to training for a support member(s) would be attached and extended from the side of the vehicle facing the outside of the corner; opposite from that of a motorcycle or other two-wheeled, single tread vehicle.

[0070] Unlike the prior art, the present invention does not "rob" a motorcycle of its two-wheeled "essence"; it does not require additional running tires (unless the contact point is a wheel or tire). It does not require massive, bulky, fixed outriggers that substantially affect to a negative degree the motorcycles appearance, performance and maneuverability. It is not limited to use as only a learning tool to be practiced on closed courses. It is not only an apparatus and method for limiting the lean angle of a motorcycle in a corner; it provides the ability for the rider to adjust the motorcycle lean angle. It not only allows for the gradual increasing of the motorcycle lean angle, but also for the gradual decreasing of the motorcycle lean angle. It not only provides automatic, microcomputer control of the motorcycle lean angle, but can also be programmed for certain lean angles at certain corners as well as to either prevent tire slippage (similar to Anti-lock Braking Systems or ABS) or allow for some tire slippage.” (Emphasis added).  

	As shown above, “the apparatus includes at least one support member connected laterally and extending outwards from each side of the motorcycle frame,” which connotes and provides for having more than one support member on each side.  As shown in an Examiner Modified image of Figure 2 below, duplicating the placement of more than one support member on each side would add more protection to the motorcycle by providing lean protection in the front and back of the motorcycle.

    PNG
    media_image6.png
    344
    529
    media_image6.png
    Greyscale
 


    PNG
    media_image7.png
    108
    39
    media_image7.png
    Greyscale




Regarding claim 17 and the limitation the system of claim 14 wherein the one or more lean angle indication devices include a first lean angle indication device operationally configured to contact the operating surface when the motorcycle realizes a lean angle of 30.0 from the vertical position see Fig. 4 and para:
“[0038] FIG. 4 shows an alternative support member 8 of fixed length, which is securely attached to the frame of the motorcycle by means of a fixed pin connection that allows the member 8 to rotate at the pin 16 connection to form varying angles 26 of approximately plus/minus 30 degrees from a 45 degree angle from the motorcycle frame 2 (not shown), although such angles are not meant to limit the scope of the invention. An angle plate 18 and angle set piece 20 allows for varying and setting the angle 26 of the support member 8. The angle plate 18 is attached to the motorcycle frame (not shown). As used herein, adjusting the angle of the support member 8 more accurately means adjusting the angle 26 between the support member 8 and the motorcycle frame (as shown in FIGS. 1 and 6C).” (Emphasis added).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2 and 4-17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable of US 20050212254 A1 to HEITNER N et al. (Heitner) as applied to the claims above and further in view of MPEP 2144.04. VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS and MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].

While it is considered that Heitner teaches the claimed invention as explained above, if Applicant is of the opinion that Heitner fails to disclose the number of members, the location of mounting or the angles claimed then resort may be had to MPEP 2144.04 and 2144.05 to show that it would have been obvious to one of ordinary skill in the art to reverse, duplicate or rearrange the parts of Heitner to those claimed as obvious because no new or unexpected result is produced and appear to be merely a design choice.  Further, Heitner teaches a range of lean control that overlaps, approaches and has a similar range as that claimed.  Accordingly a prima facie case of obviousness exists with regard to the lean control angles and mounting locations.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to the prior art of Heitner as explained above as merely being a design choice performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050212254 A1 to HEITNER N et al. (Heitner) in view of US 7658395 B2 to Bagnariol; David Louis et al. (Bagnariol).

Regarding claim 3 Heitner does not appear to expressly disclose wherein the providing step includes providing a device wherein the deflective member includes a rear surface and a front surface defining a length of the deflective member and wherein the one or more fastener members include elongated bodies each having a length up to about 50.0 percent the length of the deflective member.  

Bagnariol teaches providing a device wherein a deflective member 620 includes a rear surface generally around pivot shaft 382 and a front surface defining a length of the deflective member and wherein the one or more fastener members include elongated bodies each having a length up to about 50.0 percent the length of the deflective member in Figure 23 below.


    PNG
    media_image8.png
    382
    705
    media_image8.png
    Greyscale


Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of attaching deflective elements to a motorcycle. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the deflective elements would be securely attached to the motorcycle. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Bagnariol to the prior art of Heitner as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to mounting deflective elements such as frame sliders and protective elements/spars in various locations of a motorcycle .
For example, US 6637787 B1 teaches mounting a road engagement member 12 to the case of a motorcycle

    PNG
    media_image9.png
    541
    571
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    456
    519
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    503
    496
    media_image11.png
    Greyscale
 
US 20090108560 A1 teaches a slider element 32 mounted to a foot peg 10 to minimize lean in figure 10 below:

    PNG
    media_image12.png
    362
    583
    media_image12.png
    Greyscale

“[0037] The foot peg 10 further includes a slider 32 that is attachable to the frame bottom surface 26. According to one embodiment, the slider 32 is attached to the distal end portion 30 of the frame body 22, as shown in FIGS. 1-4, and 7-9. The slider 32 is configured to sacrificially wear as the foot peg 10 comes in contact with the driving surface when the rider rides the motorized vehicle 14. To this end, the slider 32 defines a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20210811